FORM 6 – K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report on Foreign Issuer Pursuant to Rule 13a – 16 or 15d – 16 of the Securities Exchange Act of 1934 For the Month of November 2011 Gilat Satellite Networks Ltd. (Translation of Registrant’s Name into English) Gilat House, Yegia Kapayim Street Daniv Park, Kiryat Arye, Petah Tikva, Israel (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FSForm 40-F£ Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes £No S If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):N/A Attached hereto is a press release by Registrant dated November 21, 2011, announcing that it has been selected by a leading Latin American operator to provide corporate connectivity for it’s National Post Office. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Gilat Satellite Networks Ltd. (Registrant) Dated November 21, 2011 By: /s/ Joann R. Blasberg Joann R. Blasberg Corporate Secretary Gilat Selected by Leading Latin American Operator to Provide Corporate Connectivity for National Post Office - The nationwide project will connect over 7,000 branches with broadband connectivity - Petah Tikva, Israel, 21 November, 2011 Gilat Satellite Networks Ltd. (NASDAQ: GILT) today announced that it was selected by a leading Latin American operator for the delivery of a full scale SkyEdge II network comprised of hubs and VSATs. The network will provide national connectivity to the Latin American country’s national post office. As part of the project, Gilat will supply the national operator with a fully managed network connecting approximately 7,000 branch offices with SkyEdge II VSATs. The SkyEdge II network will also be integrated into the MPLS backbone as well as the operator’s network management system. The network will serve to drive the growing need for postal services across the country, supporting local and regional communities with essential communications and transactional connectivity. Russell Ribeiro, Gilat’s Regional Vice-President of Latin America said, "The selection of our VSAT technology for such a sizable project is indicative of the long-term trust and confidence in Gilat by the region’s tier-1 operator. Our SkyEdge II system was selected following a rigorous public tender, having provided an excellent Total Cost of Ownership solution by offering the most efficient solution for allocating bandwidth across remote locations, economically serving the different traffic requirements across network sites.” Gilat's SkyEdge II is a multi-service platform enabling the delivery of high-quality voice, broadband data and video services for diverse environments including enterprises, rural networks, cellular backhaul and government network applications. SkyEdge II is a standards-based system using DVB-S2 and DVB-RCS. With better efficiencies and full adaptivity for both the inbound and outbound channels, it provides higher performance and service up time that serves the growing requirements of a range of end-users. Gilat's diverse portfolio of SkyEdge II VSATs are all supported by a unified platform, offering service providers the most suitable product for their application needs as well as the flexibility to evolve their networks. About Gilat Gilat Satellite Networks Ltd. is a leading provider of products and professional services for satellite-based broadband communications networks worldwide. Gilat was founded in 1987 and has shipped over one million Very Small Aperture Terminals (VSATs) to more than 85 countries across six continents. Gilat's headquarters is located in Petah Tikva, Israel. The Company has 22 sales and service offices worldwide. Gilat develops and markets an expansive range of broadband satellite solutions including high-performance VSATs under the SkyEdgeTM and SkyEdge II brands, low-profile antennas for satcom-on-the-move, under the Raysat Antenna Systems and the StealthRayTM brands and next generation solid-state power amplifiers for mission-critical defense and broadcast satellite communications systems under the Wavestream brand. Gilat's wholly-owned subsidiary, Spacenet Inc., is a leading provider of managed network services in North America to the business and government segments. Visit Gilat at www.gilat.com. Certain statements made herein that are not historical are forward-looking within the meaning of the Private Securities Litigation Reform Act of 1995. The words "estimate", "project", "intend", "expect", "believe" and similar expressions are intended to identify forward-looking statements. These forward-looking statements involve known and unknown risks and uncertainties. Many factors could cause the actual results, performance or achievements of Gilat to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including, among others, changes in general economic and business conditions, inability to maintain market acceptance to Gilat's products, inability to timely develop and introduce new technologies, products and applications, rapid changes in the market for Gilat's products, loss of market share and pressure on prices resulting from competition, introduction of competing products by other companies, inability to manage growth and expansion, loss of key OEM partners, inability to attract and retain qualified personnel, inability to protect the Company's proprietary technology and risks associated with Gilat's international operations and its location in Israel. For additional information regarding these and other risks and uncertainties associated with Gilat's business, reference is made to Gilat's reports filed from time to time with the Securities and Exchange Commission. Contact: Karen Mazor Gilat Satellite Networks karenm@gilat.com
